Citation Nr: 1121250	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  10-31 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a higher housing allowance under the Post 9/11 GI Bill. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel







INTRODUCTION

The Veteran served on active duty from June 1991 to February 1999, October 2002 to April 2003, June 2003 to December 2003, and from January 2004 to February 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  


FINDINGS OF FACT

1.  The Veteran lives in Overland Park, Kansas.

2.  She attends classes at a satellite campus of the University of Kansas that is located in Overland Park, Kansas.

3.  The Veteran is paid a housing allowance under the Post 9/11 GI Bill based on the location of the main campus of the University of Kansas in Lawrence, Kansas.


CONCLUSION OF LAW

The criteria for the payment of a higher housing allowance under the Post 9/11 GI Bill have not been met.  38 U.S.C.A. § 3313(c)(1)(B)(i) (West 2002); 38 C.F.R. § 21.9640(b)(1)(C)(ii) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Congress enacted the Post 9/11 Veterans Educational Assistance Act of 2008 in June 2008.  See Pub. L. 110-252, Title V, §§ 5002-5003, June 30, 2008.  This represented a new program of education benefits designed for veterans who served on active duty after September 11, 2001.  The change in the law was effective from August 1, 2009.  The provisions of the Act are codified at 38 U.S.C.A. §§ 3301-3324 (West Supp. 2010) with the implementing regulations found at 38 C.F.R. §§ 21.9500-21.9770 (2010).

The Veteran submitted her application for education benefits under the new program in May 2009.  Her basic entitlement to benefits was established in June 2009 and notice of that action provided.  However, an increase in her entitlement was established in July 2009.  This allowed for her to receive 100 percent of the benefits payable.  

Her certified enrollment at the University of Kansas was received in August 2009.  The enrollment noted the Veteran was enrolled as a full-time student for the period from August 20, 2009, to December 18, 2009.  The address of the university was given as being in Lawrence, Kansas.  The university's zip code was 66045.  The Veteran's address was listed as well with a zip code in Overland Park, Kansas of 66207.

The RO processed the Veteran's claim in September 2009.  She was granted entitlement to $2,296.20 for tuition and fees that were paid to the university.  The tuition and fees were paid directly to the university.  The Veteran was also paid $250.02 for books and supplies.  

Under the new education program, the Veteran was also granted a monthly housing allowance of $999.  The statute provides that the housing allowance is determined as follows:

* * * * *
(B) A monthly stipend in an amount as follows:

   (i) For each month the individual pursues the program of education (other than in case of assistance under this section only, a program of education offered through distance learning), a monthly housing stipend amount equal to the monthly amount of the basic allowance for housing payable under section 403 of title 37 for a member with dependents in pay grade E-5 residing in the military housing area that encompasses all or the majority portion of the ZIP code area in which is located the institution at which the individual is enrolled.

* * * * *

38 U.S.C.A. § 3313(c)(1)(B)(i) (West 2002) (emphasis added).

The implementing regulation provides:

* * * * *
(ii) Except for individuals pursuing a program of education offered entirely through distance learning, a monthly housing allowance.  The monthly housing allowance will be equal to the monthly amount of the basic allowance for housing payable under 37 U.S.C. [§] 403 for a member of the military with dependents in pay grade E-5 using the ZIP code area in which all, or a majority, of the primary institution of higher learning in which the individual is enrolled is located or, if the individual is only pursuing distance learning courses at the primary institution of higher learning, the ZIP code area in which all, or a majority of the institution of higher learning in which the individual is enrolled in one or more resident courses is located . . . 

* * * * *

38 C.F.R. § 21.9640(b)(1)(C)(ii) (2010).  The Board notes that 37 U.S.C. § 403 (2006) pertains to basic allowance for housing (BAH).  In short, the provision provides for the payment of a BAH at monthly rates prescribed under this section (37 U.S.C. 403(a)) or another provision of law with regard to the applicable component of the BAH.  The amount will vary according to the pay grade in which the member is assigned or distributed for basic pay purposes, the dependency status of the member, and the geographic location of the member.  Id.  (emphasis added).  The Secretary of the Department of Defense (DoD) is required to prescribe the rates for BAH that are applicable for the various military housing areas (MHAs) in the United States.  37 U.S.C. § 403(b)(1) (2006).

The amount of the housing allowance in this case was determined by the RO by use of the Web-Enabled Approval Management System (WEAMS).  This system allows authorized VA users to login and receive information from DoD as to the amount of BAH authorized for a particular MHA.  In order to determine the appropriate amount, the calculator asks for the appropriate zip code.  In this case the RO used the zip code for the University of Kansas in Lawrence, Kansas, with a zip code of 66045.

A copy of the web search is included in the education file.  The results were for MHA KS (Kansas) 104 - Lawrence.  The monthly amount for BAH for this MHA is $999 for an E-5 with dependents, the amount authorized for the Veteran.

The Board notes that members of the general public can access the same information on the Internet.  https://www.defensetravel.dod.mil/site/bahCalc.cfm.  This web page is available as a link from VA's public web page.  http://www.gibill.va.gov/benefits/post_911_gibill/index.html.  To use the allowance calculator, the user need only to put in the appropriate year and zip code and ensure the pay grade is set to E-5.

The Veteran disagreed with the amount of the housing allowance in November 2009.  She contested the use of the zip code for the university.  She acknowledged that the allowance was determined based on that zip code.  The Veteran believed her housing allowance should be calculated based on her home address.  In the alternative, she felt the housing allowance should be based on the zip code of the satellite university where she attended classes in Overland Park.  The zip code was 66213.

She maintained that the purpose of the housing allowance was to assist a veteran with housing where the veteran lived and went to school.  She noted that she did not live, or go to school in Lawrence, Kansas.  She also noted that VA paid a higher rate per credit hour for her to attend classes in Overland Park.  She queried as to why she should not receive a higher housing allowance because she lived there as well.  

The Board notes that the DoD web page does not provide a MHA for Overland Park, Kansas.  Rather, that city is located within the MHA for Kansas City, Missouri, (MO160).  In reviewing the publicly available information on the Internet, the Board further notes that the BAH for the Kansas City, Missouri, MHA in 2009 was $1,132.

Associated with the education file is a report of contact with an individual at the University of Kansas in Lawrence.  The individual reported that the Veteran was receiving her graduate degree from the University of Kansas in Lawrence.  The Veteran was attending classes at the satellite campus in Overland Park.  There was no separate facility code for the satellite campus.  Thus the Veteran's program was certified by the university in Lawrence under zip code 66045.

The Veteran was issued an undated statement of the case (SOC).  However, the Veteran clearly received the SOC as she provided a written response in May 2010.  She repeated her assertion that she should receive a higher housing allowance based on where she went to school.  The Veteran also included the applicable provision of law, 38 U.S.C.A. § 3313(c)(1)(B)(i), in her statement.  She believed there was an error by the university official in entering the wrong zip code.  She believed she was entitled to $133 extra per month.  This would represent the difference between the BAH for Kansas City, Missouri, of $1,132 and the BAH for Lawrence of $999.

The Veteran submitted her substantive appeal on a VA Form 9 in July 2010.  She said that she believed the law supported her claim.  She attached a copy of her statement from May 2010.

The Board has reviewed the evidence of record.  The facts are straightforward and not in question.  The Veteran is enrolled in a graduate program through the University of Kansas, Lawrence, Kansas.  She attends classes at a satellite campus in Overland Park, Kansas.  The Veteran is receiving education benefits under the Post 9/11 GI Bill.  She has not disputed any amounts paid to her or to her school for tuition, fees, or books.  She is also receiving a monthly housing allowance as part of her education benefits.

The Veteran believes the law in this case has not been applied correctly.  She interprets the statute to require VA to pay the BAH associated with where she lives, or where she attends classes, and not the BAH associated with the university where she is enrolled.  The Board finds that, both the statute and the regulation require VA to pay the housing allowance associated with the MHA for the university where the Veteran is enrolled.  This would be Lawrence, Kansas.  

The Board acknowledges the Veteran's assertions that she believes she should be paid a higher rate based on her being in the Kansas City, Missouri, MHA.  However, the statute and regulation direct otherwise.  She is enrolled at the university in Lawrence, not in Overland Park.  The Lawrence location is the only certifying office for the university.  She may live in Overland Park and be able to take classes there but that does not alter the fact that she is enrolled through the university in Lawrence.  

The Board finds that the law is dispositive in this case and does not allow for the payment of a housing allowance based on another MHA, to include the MHA of Kansas City, Missouri.  See Sabonis v Brown, 6 Vet. App. 426 (1994).  The Veteran's claim for a higher housing allowance is denied.  

Finally, the Board notes that the notice and duty to assist provisions of the Veterans Claims Assistance Act (VCAA) are extended to VA education claims.  See 38 C.F.R. §§ 21.1031-32 (2010).  However, VA's General counsel has issued a precedential opinion, VAOPGCPREC 5-2004, that holds VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  As noted, the undisputed facts do not permit the payment of the benefit sought by the Veteran.

In any event, the Veteran has clearly stated her knowledge of the applicable statutory provision and has included it verbatim in her submissions.


ORDER

Entitlement to a higher housing allowance under the Post 9/11 GI Bill is denied. 



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


